DETAILED ACTION
This office action is in response to the amendment filed July 28, 2021 in which claims 1-4 and 6-20 are presented for examination and claim 5 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to the specification.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Objection to claims 16 should be withdrawn in view of current amendments to claim 16.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claims 1-20 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are partially persuasive.  In the prior office action, claim 1 was rejected under 35 USC 112(b) for the limitation “substantially above,” and claims 3, 15, and 18 were rejected for the limitation “substantially hidden.”  Examiner notes that claim 1 has been amended to replace the limitation “substantially above,” with the limitation “above.”  Claims 3 and 15 were not amended and claim 18 was amended to replace the limitation “substantially hidden,” with the limitation “hidden entirely.”  As such, claim 1 is no longer rejected under 35 USC 112(b).  Also, following additional consideration, Examiner no longer considers the limitation “substantially hidden” to be indefinite and therefore claims 3 and 15 are no longer rejected under 35 USC 112(b)  However, amendments to claim 1 have resulted in a new basis of rejection under 35 USC 112(b) to claim 4 (see rejection under 35 USC 112(b), below).  Additionally, current amendments to claim 18 have resulted in a new basis of rejection under 35 USC 112(b) to claim 19 (see rejection under 35 USC 112(b), below).  Furthermore, claim 13 is rejected under 35 USC 112(b) for the limitation “the auxiliary member,” which Examiner inadvertently overlooked in the prior office action (see rejection under 35 USC 112(b), below).  As such, because claim 13 is rejected under 35 USC 112(b) for reasons not related to current amendments to the claims, this office action is a Second Non-Final Office Action.  The rejection of claims 1-3, 6-12, and 16-18 under 35 USC 112(b) is withdrawn and the rejection of see rejection under 35 USC 112(b), below).

Applicant’s Fourth Argument:  Rejection of claims 1-4 and 12-18 under 35 USC 102 over USPN 7,832,604 Gouldson should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites the limitation “the second primary hanger” on line 2.  However, for further clarity and purposes of proper antecedent basis, this limitation should amended to recite “a second primary hanger.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18 recites the limitation “such that the interior coupling cavity is hidden entirely behind one of the one or more arms.”  This limitation constitutes new matter as it was not present in the disclosure as originally filed.  Examiner respectfully suggests that this rejection may be overcome by amending the claim to recite, for example, “such that the interior coupling cavity is substantially hidden behind one of the one or more arms.”
Dependent claims are rejected at least for depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13-15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a primary panel.”  This limitation renders the claim indefinite because it is unclear how this limitation relates to the “first primary panel” and “second primary panel” as recited in claim 1, from which claim 4 depends.
Claim 13 recites the limitation “the auxiliary member.”  This limitation is indefinite because it is unclear how this limitation relates to the “auxiliary hanger” as recited in claim 1, from which claim 13 depends.  For purposes of examination, this limitation will be interpreted as “the auxiliary hanger.”
Claim 19 recites the limitation “the primary hanger” on line 5.  This limitation is indefinite because it is unclear how it relates to the previously recited “first primary hanger” and “second primary hanger.”
Dependent claims are rejected at least for depending from a rejected claim.

Allowable Subject Matter
Claims 1-3, 6-12, 16, and 17 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Examiner, Art Unit 3732